SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

539
KA 14-00531
PRESENT: WHALEN, P.J., SMITH, LINDLEY, NEMOYER, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

FREDERICK SYMONDS, JR., DEFENDANT-APPELLANT.


LAW OFFICES OF JOSEPH D. WALDORF, P.C., ROCHESTER (JOSEPH D. WALDORF
OF COUNSEL), FOR DEFENDANT-APPELLANT.

GREGORY J. MCCAFFREY, DISTRICT ATTORNEY, GENESEO (JOSHUA J. TONRA OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Livingston County Court (Robert B.
Wiggins, J.), rendered March 11, 2014. The judgment convicted
defendant, upon a jury verdict, of criminal sexual act in the third
degree and incest in the third degree (two counts).

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him,
upon a jury verdict, of criminal sexual act in the third degree (Penal
Law § 130.40 [2]) and two counts of incest in the third degree
(§ 255.25). Defendant failed to preserve for our review his
contention that he was deprived of a fair trial by prosecutorial
misconduct, on summation and otherwise (see People v Mull, 89 AD3d
1445, 1446, lv denied 19 NY3d 965). We conclude in any event that
defendant’s contention lacks merit. The complained-of remarks on
summation were “not so egregious as to deprive defendant of a fair
trial” (People v Wittman, 103 AD3d 1206, 1207, lv denied 21 NY3d 915;
see People v Eldridge, 288 AD2d 845, 845-846, lv denied 97 NY2d 681).
Moreover, we conclude that the prosecutor did not improperly bolster
the victim’s testimony by presenting the testimony of the victim’s
father (see generally People v McDaniel, 81 NY2d 10, 16), nor did the
prosecutor thereby violate CPL 60.42 (see generally People v Wigfall,
253 AD2d 80, 81-83, lv denied 93 NY2d 981). We likewise reject
defendant’s contention that he was denied effective assistance of
counsel based on defense counsel’s failure to object to the alleged
instances of prosecutorial misconduct during summation. Because the
alleged improper remarks did not deny defendant a fair trial, he was
not denied effective assistance of counsel based upon defense
counsel’s failure to object to those remarks (see People v Hendrix,
132 AD3d 1348, 1348, lv denied 26 NY3d 1145). With respect to the
contention that defendant was denied effective assistance based on
                                 -2-                           539
                                                         KA 14-00531

additional alleged failings of defense counsel, we conclude that
defendant has failed to establish the absence of any strategic or
other legitimate explanation for defense counsel’s alleged failings
(see generally People v Caban, 5 NY3d 143, 152).

     Defendant further contends that the People failed to disclose
Brady material in a timely manner. We agree. We conclude, however,
that the Brady violation does not require reversal because the
information was turned over as Rosario material prior to jury
selection, thus affording defendant a “meaningful opportunity” to use
the information during cross-examination (People v Middlebrooks, 300
AD2d 1142, 1143, lv denied 99 NY2d 630; see People v Cortijo, 70 NY2d
868, 870; People v Bernard, 115 AD3d 1214, 1215, lv denied 23 NY3d
1018).

     Defendant failed to preserve for our review his contention that
the indictment was rendered duplicitous by the testimony at trial (see
People v Allen, 24 NY3d 441, 449-450; People v Armstrong, 134 AD3d
1401, 1402, lv denied 27 NY3d 962). We decline to exercise our power
to review that contention as a matter of discretion in the interest of
justice (see CPL 470.15 [6] [a]).




Entered:   June 10, 2016                        Frances E. Cafarell
                                                Clerk of the Court